Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination. 
Advisory Notice
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
Priority
No priority claim has been filed. The effective filing date of the instant application of 10/28/2015 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user input module” in claim 18. After reviewing the specification and drawing, the examiner found the “user input module” as exemplified as (Specification p.9) “The user input module 130 can be a freeze button or any suitable button, switch, touch screen input, mousing device input, keyboard input, remote control input, voice command, or the like”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Henry Sheridan (Attorney) on 03/15/2019.
AMENDMENTS TO THE CLAIMS
The following represents a complete listing of the claims in this application indicating the present status of each; including any amendments sought to be entered at this time. Any claims that have been canceled or withdrawn have been canceled or withdrawn without prejudice or disclaimer of any subject matter therein. The applicants specifically reserve the right to pursue any and all such claims in continuing and/or divisional applications. By this paper, independent claims 1, 13 and 20 have been amended.
Listing of the claims:
1. (Currently Amended) A method, comprising: performing, by an ultrasound probe of an ultrasound system, a two-dimensional (2D) ultrasound scan to acquire a real-time video clip with a plurality of 2D images using 2D ultrasound scan parameters; stopping the 2D ultrasound scan in response to an instruction received by a processor of the ultrasound system; performing, by the ultrasound probe and in response to the instruction, a thin slice volume ultrasound scan to acquire a thin slice volume, wherein the thin slice volume comprises a last acquired 2D image of the 2D ultrasound scan and one or more 2D images adjacent to the last acquired 2D image; 
2. (Original) The method according to claim 1, wherein the thin slice volume ultrasound scan is performed based on the 2D ultrasound scan parameters.  
3. (Original) The method according to claim 1, wherein the thin slice volume ultrasound scan is performed substantially instantaneously after the 2D ultrasound scan is stopped.  
4. (Original) The method according to claim 1, wherein the instruction is provided by a freeze button on the ultrasound probe.  
5. (Original) The method according to claim 4, wherein a thickness of the thin slice volume is based at least in part on a length of time the freeze button is held.  
6. (Original) The method according to claim 1, wherein a thickness of the thin slice volume is one of a predetermined value and a default value, and wherein the thickness of the thin slice volume is a value in a range of 1 millimeter to 10 millimeters.  
7. (Original) The method according to claim 1, wherein the identified at least one representative plane is one 2D image from the last acquired 2D image of the 2D ultrasound scan and the one or more 2D images adjacent to the last acquired 2D image.  
8. (Original) The method according to claim 1, wherein the identified at least one representative plane is a plane across multiple 2D images from the last acquired 2D image of 
9. (Original) The method according to claim 1, comprising selecting an ultrasound measurement, wherein the at least one representative plane from the thin slice volume is identified based on the selected measurement.  
10. (Original) The method according to claim 1, comprising performing, by the processor, three-dimensional (3D) rendering on the thin slice volume.  
11. (Original) The method according to claim 1, wherein the at least one representative plane from the thin slice volume is automatically identified by the processor.  
12. (Original) The method according to claim 1, wherein the at least one representative plane from the thin slice volume is semi-automatically identified by the processor, wherein the semi-automatic identification comprises: receiving a user input identifying one or more of structure and a location in the thin slice volume, and automatically identifying the at least one representative plane from the thin slice volume based at least in part on the user input.  
13. (Currently Amended) A system, comprising: an ultrasound device comprising: an ultrasound probe operable to: perform a two-dimensional (2D) ultrasound scan to acquire a real-time video clip with a plurality of 2D images using 2D ultrasound scan parameters, and perform a thin slice volume ultrasound scan to acquire a thin slice volume, wherein the thin slice volume comprises a last acquired 2D image of the 2D ultrasound scan and one or more 2D images adjacent to the last acquired 2D image; a processor operable to: stop the 2D ultrasound scan in response to a received instruction, begin the thin slice volume ultrasound scan in response to 
14. (Original) The system according to claim 13, wherein the ultrasound probe comprises a freeze button operable to provide the received instruction, and wherein a thickness of the thin slice volume is based at least in part on a length of time the freeze button is held.  
15. (Original) The system according to claim 13, wherein the processor is operable to begin the thin slice volume ultrasound scan substantially instantaneously after stopping the 2D ultrasound scan.  
16. (Original) The system according to claim 13, wherein the thin slice volume ultrasound scan is performed based on the 2D ultrasound scan parameters.  
17. (Original) The system according to claim 13, wherein the processor is operable to identify the at least one representative plane from the thin slice volume one or more of: automatically, and semi-automatically, wherein the semi-automatic identification comprises: the processor operable to receive a user input identifying one or more of structure and a location in the thin slice volume, and the processor operable to automatically identify the at least one representative plane from the thin slice volume based at least in part on the user input.  
18. (Original) The system according to claim 13, comprising a user input module, wherein the user input module is operable to select an ultrasound measurement, and wherein the processor is operable to identify the at least one representative plane from the thin slice volume based at least in part on the selected measurement.  
19. (Original) The system according to claim 13, wherein the processor is operable to perform 3D rendering on the thin slice volume.  
20. (Currently Amended) A non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps comprising: performing a two-dimensional (2D) ultrasound scan to acquire a real-time video clip with a .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed. The closest prior art found and of record are Wang et al. (USPN 20030007598 A1; Pub.Date 01/09/2003; Fil.Date 05/31/2002) in view of Eggers et al. (WO2014179277 A1; Pub.Date 11/06/2014; Fil.Date 04/29/2014). In view of the examiner amendment, the limitation with the claimed “video clip” as different acquisition from the “thin slice” acquisition overcome the teachings of Wang and of Eggert. A full consideration and search were performed without finding the combination of acquiring a “video clip” with an ultrasound probe with visualization and stopping the clip video acquisition to start an acquisition of a “thin slice” for measurement. Therefore, the closest prior art found and of record does not teach or reasonably suggest the combination of each claim limitation of independent claims 1, 13 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793 

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793